ORl0lt\|At
             lln tW @nitr! $rtttts                  @onrt of   frlers[       @lufmg

                                          No. 15-1202C
                                    (Filed: December 3, 2015)
                                    NOT FOR PUBLICATION                             FILED
                                                                                  DEC   - 3 20t5
    EzuC M. zuCHARDSON,                                                          U.S. COURT OF
                                                                                FEDERAL CLAIMS
                       Pro Se Plaintiff,
                                                        Pro Se; Denial of Motion to Join
                                                        Claims and Defendants; Denial of
                                                        Motion to Amend; RCFC l5l
    THE TINITED STATES,                                 RCFC 18

                          Defendant.




         ORDER DENYING MOTION TO JOIN CLAIMS AND DEFENDANTS

        On November 12, 2015, this court sua sponte dismissed pro se plaintiff Eric
Richardson's complaint for lack ofjurisdiction. See Richardson v. United States, No. l5-
1202, 2015 WL 727 1825 (Fed. Cl. Nov. 12, 20 15) (ECF No. 9). Now pending before the
court is Mr. Richardson's motion to join claims pursuant to Rule 18 of the Rules of the
United States Court of Federal Claims ("RCfC'1.t Mr. Richardson also seeks to join as
defendants the Federal Bureau ofPrisons ("BOP") and Federal Prison Industries, Inc.
C'FPI"), a govemment corporation also known as UNICOR that provides work
opportunities for inmates.2 For the following reasons, Mr. Richardson's motion is
DENIED.



I RCFC                                       asserting a claim or counterclaim may join, as
           l8 provides that in general "[a] party
independent or altemative claims, as many claims as it has against an opposing party."

2
    See senerally 28 C.F.R. SS 345.10-345.34; Salter v. United States, 119 Fed. Cl. 359, 361 n.3
(2014) (citing Core Concepts of Fla.. Inc. v. United States,327 F.3d 1331, 1333 (Fed. Cir.
2003)). However, because the only proper defendant for any matter before this court is the
United States, the court construes Mr. Richardson's claims against the BOP and FPI as claims
against the United States. Accordingly, Mr. Richardson's request to join parties as defendants is
DENIED AS MOOT.
       Ordinarily, claims cannot be joined after a complaint has been dismissed.
However, the court reads Mr. Richardson's motion liberally as a request for leave to
amend his complaint in order to cure the grounds for dismissal. The Court ofFederal
Claims has considered such motions even afterjudgment has been entered in a case;
however, denial is justified when the amendment would be futile. See. e.g., Piotrowski v.
United States, No. 13-760,2015 WL 1651610, at *4 (Fed. Cl. Apr. 10,2015) (citing
Mitsui Foods. Inc. v. United States,867 F.2d 1401, 1403 (Fed. Cir. 1989); Tavlor v.
United States, No. l3-112C,2013 WL 1094818, at *1 (Fed. Cl. Mar. 18, 2013); Stueve
Bros. Farms. LLC v. United States, 107 Fed. Cl. 469, 47 6 (2012), aff d,737 F.3d 750
(Fed. Cir. 2013).

       In his original complaint, filed on October 14,2015, Mr. Richardson claimed that
the United States District Court for the District of Maryland ("the district court") and the
United States Attomey's Office for the District of Maryland ("the U.S. Attomey's
Office") violated his civil rights pursuant to 42 U.S.C. $$ 1985 and 1986 based on an
"unlawful restraint of liberty."3 Mr. fuchardson asserted that this court had jurisdiction
to hear his case under the Tucker Act, 28 U.S.C. $ 1a91(a), and the Administrative
Procedure Act ("APA"), 5 U.S.C. $ 706.2. As noted, this court dismissed
Mr. Richardson's complaint for lack ofjurisdiction. The court found that
Mr. Richardson's claims would have required this court to impermissibly review the
actions ofthe district court and consider the validity of his criminal conviction. See
Shinnecock Indian Nation v. United States,782F.3d 1345,1352 (Fed. Cir. 2015). In
addition, this court lacks jurisdiction over civil rights actions, including Mr. Richardson's
claims arising under 42 U.S.C. $$ 1985 and 1986. See Colbert v. United States,617 F.
App'x 981, 982 n.1 (Fed. Cir. 2015). Finally, because the APA is not a money-
mandating statute and does not authorize review of federal court decisions, the court
found that the APA could not provide a basis for this court to hear Mr' Richardson's
claims under the Tucker Act. See Wopsock v. Natchees, 454 F.3d 1327,1333 (Fed' Cir.
2006); Ealy v. United States, 120 Fed. Cl. 801, 805 (2015).

       In the pending motion, Mr. Richardson seeks to add claims against the United
States based on allegations that the BOP did not properly supervise and train its
employees, kidnapped him, violated his rights under the Maryland Constitution, violated
state and federal regulations regarding wages, and violated the Eighth, Ninth, Tenth, and
Thirteenth Amendments of the United States Constitution. In addition, Mr. Richardson
claims that that FPI's employees were not properly supervised or trained and that FPI
conspired with the district court, the U.S. Attomey's Office, and the BOP leading to his
alleged unlawful restraint and violations of the Eighth Amendment, Thirteenth
Amendment, Pennsylvania state law regarding pay, and unnamed federal regulations.

3
  Again, because the only proper defendant for any matter before this court is the United States,
the court construed Mr. Richardson's claims against the district court and the U.S. Attomey's
Offrce as claims asainst the United States.
       Even construed as an attempt to address the grounds for dismissal,
Mr. Richardson's motion must be denied. The Federal Circuit has held that "futility . . .
is an adequate reason to deny leave to amend" a complaint afterjudgment has been
entered. See Cultor Corp. v. A.E. Staley Mfg. Co. ,224 F .3d 1328, 1333 (Fed. Cir. 2000).
Mr. Richardson's motion to join these claims or amend his complaint is futile because the
additional claims would not cure this court's lack ofjurisdiction. Under the Tucker Act,
this court lacks jurisdiction to hear tort claims and state law claimsa as well as claims
arising under provisions of federal law that are not "money-mandating," including the
Eighth, Ninth, Tenth, and Thirteenth Amendments. See Hardin v. United States, 123
Fed. Cl. 667 (2015) (citations omitted); Gibson v. United States, 121 Fed. Cl.367,370
(2015) (citations omitted). Moreover, Mr. Richardson fails to actually identiff any
potential money-mandating federal laws or regulations that could serve as a basis for this
court to exercise jurisdiction. See eenerally Jan's Helicopter Serv.. Inc. v. FAA, 525
F.3d 1299. 1309 (Fed. Cir. 2008).

       Therefore, Mr. Richardson's motion to join claims or to amend his complaint is
DENIED.

       IT IS SO ORDERED.



                                                              NAN




4
 "The United States Court ofFederal Claims shall have jurisdiction to renderjudgment upon
any claim against the United States founded either upon the Constitution. or an)i Act of Coneress
or any regulation ofan executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort." 28
U.S.C. $ 1a91(a)(1) (emphasis added).